Citation Nr: 1001306	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple 
conditions, including nausea, diarrhea, bleeding, increased 
susceptibility to infection, blood clots in legs, scars on 
both hands from infected scratches, pneumonia, high fever, 
rare virus, skin peeled off body, vomiting, growth on 
kidneys, boil on genitals, intestinal polyp, diverticulosis 
(claimed as irritation and small tear in intestine), 
pancreatitis (claimed as pancreas infection), headaches 
(claimed as pain on the side of his head), paroxysmal 
positional vertigo (claimed as inner ear problems with 
dizziness), memory loss and anxiety, coronary artery disease 
(claimed as heart attack), and pilonidal cyst, due to 
exposure to ionizing radiation.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1946 to September 
1947.  The Veteran served in Japan from August 1946 to July 
1947.  

By rating action in November 1947, the RO granted service 
connection for malaria, rated noncompensably disabling, and 
denied service connection for pilonidal cyst on a direct 
basis.  The Veteran and his representative were notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008, decision by the RO which, 
in part, denied the benefits currently at issue on appeal.  

Previously, most of the claims for service connection were 
listed as separate issues.  However, as all of the disorders 
are claimed to be due to radiation exposure and, given the 
specific facts in this case, the issues have been restated to 
permit a clear and concise adjudication of the Veteran's 
claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Nausea, diarrhea, bleeding, increased susceptibility to 
infection, blood clots in legs, scars on both hands from 
infected scratches, pneumonia, high fever, rare virus, skin 
peeled off body, vomiting, growth on kidneys, boil on 
genitals, intestinal polyp, diverticulosis, pancreatitis, 
headaches, paroxysmal positional vertigo, memory loss and 
anxiety, coronary artery disease, and pilonidal cyst are not 
radiogenic diseases under the provisions of 38 C.F.R. 
§ 3.311, nor has any competent scientific or medical evidence 
been submitted that any claimed disability is a radiogenic 
disease, and there is no competent and credible evidence 
linking the claimed disabilities otherwise to the Veteran's 
military service.  

3.  The Veteran's only service-connected disability, malaria, 
is rated noncompensably disabling.  

4.  The Veteran has an eighth grade education and has 
occupational experience as a welder; he reportedly last 
worked in July 1981.  

5.  The Veteran's service-connected disability is not shown 
to preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Nausea, diarrhea, bleeding, increased susceptibility to 
infection, blood clots in legs, scars on both hands from 
infected scratches, pneumonia, high fever, rare virus, skin 
peeled off body, vomiting, growth on kidneys, boil on 
genitals, intestinal polyp, diverticulosis, pancreatitis, 
headaches, paroxysmal positional vertigo, memory loss and 
anxiety, coronary artery disease, and pilonidal cyst were not 
incurred in or aggravated by service, nor may any claimed 
disability be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2009).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.3, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in March, April, and October 2007, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was notified of the 
evidence that was needed to substantiate his claims; of what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to service; of what evidence was necessary 
to establish service connection; and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran).  

With respect to the duty to assist, the Veteran's service 
treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the V
eteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes an examination is not 
needed because there is no evidence a disease manifested in 
accordance with presumptive service connection regulations 
which would support incurrence or aggravation, evidence that 
the current disabilities may be related to an in-service 
event, or insufficient evidence to decide the case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, 
service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
calculi of the kidney, bladder, or gallbladder, organic 
disease of the nervous system, or cardiovascular-renal 
disease, including hypertension, is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that the conditions for which he seeks 
to establish service connection are due to radiation exposure 
when his unit was in Hiroshima for one day in August 1946.  
He asserted that he was initially hospitalized for a cyst on 
his rectum and later, for a fever and diarrhea, all while he 
was stationed in Japan.  He reported treatment for double 
pneumonia in 1958, tore a tendon in his right arm and chest 
in the 1960's, and was hospitalized for a high fever from a 
"rare virus" in 1963.  In essence, the Veteran contends 
that he has had chronic health problems ever since he was in 
Hiroshima, and believes that all of his current health 
problems are due to radiation exposure.  

As an initial matter, the Board notes that the Veteran did 
not participate in a radiation-risk activity during service 
and, therefore, is not a "radiation-exposed veteran" as 
defined by 38 C.F.R. § 3.309(d)(3).  A "radiation-risk 
activity," as it pertains to the facts in this case, 
includes the occupation of Hiroshima during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  The 
Veteran's Enlistment Record and Report of Separation (WD AGO 
53) showed that he served in Japan from August 6, 1946 to 
July 31, 1947.  As the Veteran's service did not involve the 
participation in a radiation-risk activity, he does not meet 
the criteria as a radiation-exposed veteran.  Furthermore, 
the Veteran is not shown to have one of the presumptive 
diseases under the provisions of 38 C.F.R. § 3.309(d)(3).  In 
fact, most of the conditions for which the Veteran seeks to 
establish service connection are symptoms and not a disease 
or disability for which service connection can be granted.  

The Veteran's service treatment records showed that he was 
treated for a pilonidal cyst on the coccygeal area in 
December 1946.  The records showed that the cyst ruptured 
spontaneously and was cleaned while it drained freely for a 
couple of days and healed "nicely."  The Veteran was 
returned to full duty and there were no further complaints, 
treatment, or abnormalities noted during his remaining nine 
months of service.   

The service records showed that the Veteran was hospitalized 
in July 1947, with symptoms suggestive of possible malaria, 
including "feverish sensations" manifested by chills, 
headache, back ache, and joint pains.  However, all clinical 
and diagnostic studies were negative.  The Veteran's symptoms 
resolved within a few of days and he was discharged to full 
duty after one week.  The final diagnosis was acute diarrhea 
of unknown cause or type.  Parenthetically, the Board notes 
that although the Veteran was never actually diagnosed with 
malaria, service connection has been established for malaria, 
rated noncompensably disabling.  The Veteran was also treated 
for non-venereal balanitis in December 1946 and January 1947, 
and for scabies in August 1947.  Regarding the latter two 
problems, the Board notes that these conditions are not 
radiogenic diseases.  

In any event, the service treatment records are silent for 
any complaints, treatment, abnormalities or diagnosis 
referable to any of the conditions for which the Veteran 
seeks to establish service connection, other than the 
pilonidal cyst.  As to the pilonidal cyst, the records showed 
that the cyst resolved on its own during service, and there 
were no pertinent abnormalities noted on his separation 
examination in August 1947.  Service connection for a 
pilonidal cyst was denied by the RO in November 1947, and 
that decision is final.  Moreover, the Veteran does not 
claim, nor does the evidence of record show any residuals or 
recurrence of the pilonidal cyst at anytime since his 
discharge from service.  The Veteran's separation examination 
in August 1947, was negative for malaria parasites and, other 
than some receding scabies (which was first diagnosed three 
days prior to the separation examination), no pertinent 
abnormalities noted on examination.  

As to the Veteran's current claimed conditions, the evidence 
showed that he was first treated for angina at a private 
medical facility in July 1981, at which time he reported a 
history of mild hypertension in the past but no treatment.  
X-ray studies at that time showed no cardiac abnormalities.  
The Veteran also reported a history of hemorrhoidectomy in 
1976, pneumonia in 1955, and malaria in 1946.  An upper 
gastrointestinal (UGI) series in August 1981, revealed an 
intermittent hiatal hernia, but no gastroesophageal reflux, 
stricture, or other significant abnormalities.  Abdominal 
ultrasound in August 1981, showed a probable polyp of the 
gallbladder and normal pancreas and kidneys.  The diagnoses 
on discharge in August 1981, included angina pectoris, 
dyspepsia, and obesity.  (See Decatur County General Hospital 
report).  

A letter from a private physician, dated in March 1982, 
indicated that a coronary arteriography by another private 
physician in February 1982, revealed 75 percent occlusion of 
one of the Veteran's coronary arteries, and that he was 
started on medications.  Additional private diagnostic 
studies in April 1992, revealed a small sliding type hiatal 
hernia without gastroesophageal reflux or other significant 
abnormalities.  X-ray studies showed some significant 
tortuousity of the aorta, but no heart enlargement or pleural 
effusion.  The Veteran was treated for acute cholecystitis 
secondary to cholelithiasis in April 1992, and apparently had 
his gallbladder surgically removed at some subsequent date 
(Veteran has not provided any records of that procedure).  An 
ultrasound study in September 1995 showed no evidence of deep 
vein thrombosis in the right leg.  (See Decatur County 
General Hospital reports of same dates).  

The Veteran was diagnosed with coronary artery disease by 
catheterization and angioplasty in March 1999.  A CT scan in 
March 2003, revealed some calcifications associated with the 
right kidney, but no evidence hydronephrosis suggestive of 
obstructive changes in the right kidney.  

With regard to the Veteran's claims based on presumptive 
radiogenic diseases, the law is clear that only those 
disabilities listed in 38 C.F.R. § 3.309(d), will be 
considered to have been incurred in service.  In this case, 
there is (1) no evidence that the Veteran was diagnosed with 
any of the diseases listed under 38 C.F.R. § 3.309(d) or 
§ 3.311; (2) there is no competent scientific or medical 
evidence that the claimed conditions are radiogenic diseases.  
In the absence of such evidence, the only remaining way to 
establish service connection for the claimed conditions on 
the basis that they were due to exposure to ionizing 
radiation in service is by the presence of competent 
(medical) evidence of a nexus to in-service exposure.  
However, the Veteran has not presented any such evidence.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there was no evidence of a radiogenic disease in service 
or at present, no evidence of any cardiovascular or kidney 
problems or abnormalities in service or until many years 
after service, and no competent evidence relating any current 
claimed disability to service, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

In this case, the Veteran does not meet the schedular 
criteria for TDIU.  The Veteran's only service-connected 
disability, malaria, is rated noncompensably disabling.  As 
the Veteran does not have a single disability rated 40 
percent disabling or a combined rating of 70 percent or more, 
he does not meet the threshold requirements for TDIU.  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 
38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order 
when there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.  The Veteran has not been hospitalized for 
any problems related to his malaria, and has not been seen by 
VA for any problems related to his service-connected malaria 
since his discharge from service.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the Veteran's service-connected disability, 
alone, renders him unable to secure or follow a substantially 
gainful employment.  


ORDER

Service connection for nausea, diarrhea, bleeding, increased 
susceptibility to infection, blood clots in legs, scars on 
both hands from infected scratches, pneumonia, high fever, 
rare virus, skin peeled off body, vomiting, growth on 
kidneys, boil on genitals, polyp in intestine, diverticulosis 
(claimed as irritation and small tear in intestine), 
pancreatitis (claimed as pancreas infection), headaches 
(claimed as pain on the side of his head), paroxysmal 
positional vertigo (claimed as inner ear problems with 
dizziness), memory loss and anxiety, coronary artery disease 
(claimed as heart attack), and pilonidal cyst (claimed as 
boil or cyst near rectum), due to exposure to ionizing 
radiation is denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


